Mrs. Martin, joined by her husband, W. W. Martin, sued J. C. Walton, John Phoenix Oil Association, a joint-stock unincorporated association, said Walton, R. J. Burns, B. I. Maron, and A. B. Lueder as its trustees, and the Phoenix Petroleum Company, for damages growing out of an oil lease of certain land in Erath county. The court rendered a judgment in favor of appellees as against the John Phoenix Oil Association, the Phoenix Petroleum Company, and their trustees, J. C. Walton, R. J. Burns, and B. I. Maron, and A. B. Lueder having died was dismissed from the suit.
No motion for a new trial was made, nor assignments of error filed. No briefs have been filed in this court, although the record has been on file for a year. The cause is dismissed for want of prosecution. *Page 1118